         Case 4:18-cv-02344 Document 11 Filed in TXSD on 10/02/18 Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    October 02, 2018
                                IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

SIEMENS PRODUCT LIFECYCLE                               §
MANAGEMENT SOFTWARE INC.,                               §
    Plaintiff,                                          §
                                                        §
v.                                                      §      CIVIL ACTION NO. H-18-2344
                                                        §
DOES 1-107,                                             §
    Defendants.                                         §

                                                      ORDER

           By Order [Doc. # 9] entered October 1, 2018, the deadline for Plaintiff to

present evidence of service on Defendants in this case was extended to December 10,

2018. Accordingly, it is hereby

           ORDERED that Plaintiff’s Motion to Extend Time to Serve Defendants [Doc.

# 10], requesting an extension to December 10, 2018, is DENIED AS MOOT.

           SIGNED at Houston, Texas, this 2nd day of October, 2018.




                                                                 NAN Y F. ATLAS
                                                        SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\2344MExtendTime.wpd   181002.1240
